DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, and/or Claims
	Applicant’s response of 23 FEB 2022 is acknowledged. Claims 1, 8, 17-19, and 21 have been amended. Claims 2, 5, 11-16, and 20 have been cancelled. Claims 22 and 23 have been added. Currently, claims 1, 3-4, 6, 8, 10, 17-19, and 21-23 are pending.

Examiner Comment / Specification Amendment
	Specification page 30, line 6 contains the following hyperlink reference: “http://www.imgt.org”. MPEP § 608.01 states that websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. A call was placed to Toby Ligon on 7 MAR 2022 and permission was granted to remove the “http://” prefix. 
Please replace page 30, lines 4-7 with the following:
The analysis of the sequence and the identification of the different regions and domains were5 performed through the use of the NCBI Basic Local Alignment Search Tool (BLAST, NCBI; USA) and the IMGT@, international ImMunoGeneTics information system@ 

Response to Amendment
	Applicant’s amendment to the specification and claims have overcome the objections of the previous office action of 23 NOV 2021. The objections are withdrawn.

	Claims 5, 8, and 20 were rejected under 35 U.S.C. 112(b) as being indefinite. Claims 10 and 21 were rejected by virtue of their dependency on a rejected claim. The cancellation of claims 5 and 20 have rendered these rejections moot. Claim 8 was amended to remove dependency on claim 1 overcoming the rejection. The 35 U.S.C. 112(b) rejections of previous record are withdrawn.
	The rejection of claims 1-6, 8, 10, and 18-21 under 35 U.S.C. 103 of previous record have been overcome with the cancellation of claims 2, 5, 11-16, and 20 and the amendment of claims 1 and 8 to include the limitations of claims 13 and 17. The rejections under 35 U.S.C. 103 of previous record are withdrawn.
	  
Allowable Subject Matter
Claims 1, 3-4, 6, 8, 10, 17-19, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The instant claims are drawn to the implementation of an anti-CD5L antibody as a method of inhibiting the immunosuppressive M2 phenotype in macrophages in a mammal in need thereof including methods and kits. Structures of the anti-CD5L antibody are defined in independent claims 1, 8, 17, and 22. The structures of the instant claims were not found in the prior art and are therefore considered to be novel. Additionally, there would have been no motivation for one of ordinary skill in the art to have generated antibodies with these structures prior to the effective filing date of the claimed invention, therefore, they are also non-obvious. The following is considered to be the closest prior art:

Tomita, T., et al. (2017) Apoptosis inhibitor of macrophage ameliorates fungus-induced peritoneal injury model in mice Scientific Reports 7: 6450.
Tomita et al. studied the effect of “Apoptosis inhibitor of macrophage (AIM also called CD5L)” (page 1, paragraph 3) on the expression of macrophage surface markers (page 2, paragraph 6) using AIM-deficient (AIM −/−) and wild type (AIM +/+) mice (page 2, paragraph 5). Tomita et al. teaches that “on day 28, inflammatory cytokines and expression of M1-like macrophages were higher in AIM −/− mice, while M2-like macrophages were predominant in AIM +/+ mice” (page 2, paragraph 6). Based on the reported findings, Tomita et al. teaches that decreased CD5L results in higher expression of the M1 phenotype in macrophages while increased amounts of CD5L results in higher expression of M2 phenotypes. Tomita et al, however, fails to teach the anti-CD5L antibody structures of the instant application.

WO 98/39443 (Bristol-Myers Squibb Company) 5 March 1998 
Bristol-Myers Squibb teaches an antibody reactive with a spα polypeptide (CD5L) and defines this antibody as “an antibody, either polyclonal or monoclonal, specific for an spα polypeptide, or specific for a protein homologous thereto… Such an antibody denotes not only the intact molecule, but also active fragments thereof, retaining specificity for the spα polypeptide” (page 8 line 33 – page 9 line 5). Bristol-Myers Squibb further prepares a spα antibody in Example 4 on page 28 and states that the antibody is a monoclonal antibody that specifically binds to the scavenger receptor cysteine-rich (‘SRCR’) domain of the spα polypeptide (page 34, lines 15-18). However, an antibody structure matching the antibody structure of the instant claims is not disclosed. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUDREY L BUTTICE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647